


EXECUTION COPY


AMENDMENT


Dated as of May 8, 2012




To the Lenders party to the Credit Agreement
and the Administrative Agent referred to below




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of June 17, 2011 (the
“Credit Agreement”), among FirstEnergy Corp., The Cleveland Electric
Illuminating Company, Metropolitan Edison Company, Ohio Edison Company,
Pennsylvania Power Company, The Toledo Edison Company, American Transmission
Systems, Incorporated, Jersey Central Power & Light Company, Monongahela Power
Company, Pennsylvania Electric Company, The Potomac Edison Company and West Penn
Power Company, as the Borrowers, The Royal Bank of Scotland plc, as
Administrative Agent for the Lenders thereunder, the fronting banks party
thereto, the swing line lenders party thereto and the Lenders party thereto.
Capitalized terms used herein and not otherwise defined herein have the meanings
given such terms in the Credit Agreement.
Section 1. Credit Agreement Amendment. The parties agree that, subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is amended as follows:
(a)The following new terms are inserted in Section 1.01 in appropriate
alphabetical order:
“Additional Lender” has the meaning set forth in Section 2.06(b).
“Amendment Effective Date” means May 8, 2012.
“Commitment Increase” has the meaning set forth in Section 2.06(b).
“Increasing Lender” has the meaning set forth in Section 2.06(b).
(b)The term “Applicable Margin” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Applicable Margin’ means, (i) prior to the Amendment Effective Date, for any
Alternate Base Rate Advance or any Eurodollar Rate Advance made to any Borrower,
the interest rate per annum set forth in the relevant row of the table
immediately below, determined by reference to the Reference Ratings for such
Borrower from time to time in effect:

1

--------------------------------------------------------------------------------




BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances
1.25%
1.50%
1.75%
2.00%
2.25%
2.50%
Applicable Margin for Alternate Base Rate Advances
0.25%
0.50%
0.75%
1.00%
1.25%
1.50%



and (ii) from and after the Amendment Effective Date, for any Alternate Base
Rate Advance or any Eurodollar Rate Advance made to any Borrower, the interest
rate per annum set forth in the relevant row of the table immediately below,
determined by reference to the Reference Ratings for such Borrower from time to
time in effect:
BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances
1.125%
1.25%
1.50%
1.75%
2.00%
2.50%
Applicable Margin for Alternate Base Rate Advances
0.125%
0.25%
0.50%
0.75%
1.00%
1.50%



For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the pricing level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the pricing level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the pricing level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the pricing level.”
(c)The term “Borrower Sublimit” set forth in Section 1.01 is amended by adding
the

2

--------------------------------------------------------------------------------




text “, as modified from time to time pursuant to Section 2.06” after the text
“such Borrower’s name below”.
(d)The defined term “CEI PUCO Order” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“CEI PUCO Order” means the order of the PUCO, dated December 14, 2011, that
authorizes CEI to obtain Extensions of Credit until December 31, 2012, as
amended, extended, supplemented, replaced or renewed from time to time.
(e)The term “Commitment” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“‘Commitment’ means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.06(a) or increased pursuant to Section 2.06(b).”
(f)The term “Disclosure Documents” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Disclosure Documents’ means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2011, Quarterly Report on Form 10-Q for the quarter ended
March 31, 2012 and Current Reports on Form 8-K filed in 2012 prior to May 8,
2012 and (ii) with respect to any Borrower that is required to file reports with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act, such Borrower’s
Annual Report on Form 10-K for the year ended December 31, 2011, Quarterly
Report on Form 10-Q for the quarter ended March 31, 2012 and Current Reports on
Form 8-K filed in 2012 prior to May 8, 2012 and (iii) with respect to any
Borrower that is not required to file reports with the SEC pursuant to Section
13 or 15(d) of the Exchange Act, (A) such Borrower’s consolidated balance sheets
as of December 31, 2011, and the related consolidated statements of income,
retained earnings and cash flows for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, with, in each case (except for Penn), any
accompanying notes, all prepared in accordance with GAAP, and (B) the matters
described in the portion of Schedule VI hereto applicable to such Borrower as
indicated thereon.”
(g)The term “Fee Letters” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“‘Fee Letters’ means (i) the letter agreement, dated as of April 27, 2011,
between FE and RBS, (ii) the letter agreement, dated as of April 27, 2011, among
the Borrowers, RBS, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, N.A., Barclays Bank PLC, J.P. Morgan Securities LLC, JPMorgan Chase
Bank, N.A. and RBS Securities Inc., (iii) the letter agreement, dated as of May
2, 2011, among the Borrowers, Citigroup

3

--------------------------------------------------------------------------------




Global Markets Inc., KeyBank National Association, The Bank of Nova Scotia,
Union Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank,
National Association and Wells Fargo Securities, LLC, and (iv) the letter
agreement, dated as of April 10, 2012 (the “2012 Amendment Fee Letter”), among
the Borrowers, FES, AESC, RBS, J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A. and RBS Securities Inc., in each case, as amended, modified or supplemented
from time to time.”
(h)The term “Fraction” set forth in Section 1.01 is amended and restated in its
entirety to read as follows:
“‘Fraction’ means, for any Borrower at any time, a fraction, the numerator of
which shall be the Borrower Sublimit of such Borrower at such time, and the
denominator of which shall be (i) for purposes of Section 2.06(c), the amount of
the aggregate Commitments at such time and (ii) for all other purposes, the sum
of the Borrower Sublimits of all Borrowers at such time.”
(i)The term “OE PUCO Order” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“OE PUCO Order” means the order of the PUCO, dated December 14, 2011, that
authorizes OE to obtain Extensions of Credit until December 31, 2012, as
amended, extended, supplemented, replaced or renewed from time to time.
(j)The term “TE PUCO Order” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“TE PUCO Order” means the order of the PUCO, dated December 14, 2011, that
authorizes TE to obtain Extensions of Credit until December 31, 2012, as
amended, extended, supplemented, replaced or renewed from time to time.
(k)The term “Termination Date” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘Termination Date’ means May 8, 2017, subject, for certain Lenders, to the
extension described in Section 2.19 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.”
(l)Section 2.05(a) is amended and restated in its entirety to read as follows:
“(a)    FE agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee on the amount of such Lender’s Available Commitment at
such time from the date hereof in the case of each Bank and from the effective
date specified in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date applicable to
such Lender, payable on the last day of each March, June, September and
December during such period, and on such Termination Date,

4

--------------------------------------------------------------------------------




(i) for the period from June 17, 2011 to but including the date that is one day
prior to the Amendment Effective Date, at the rate per annum set forth below
determined by reference to the Reference Ratings of FE from time to time in
effect:
BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Commitment Fee
0.15%
0.2%
0.25%
0.30%
0.40%
0.55%



and (ii) for the period from the Amendment Effective Date to such Termination
Date, at the rate per annum set forth below determined by reference to the
Reference Ratings of FE from time to time in effect:


BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Commitment Fee
0.125%
0.175%
0.225%
0.275%
0.35%
0.50%



For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the commitment fee, and (ii) there is
a difference of more than one level in Reference Ratings of S&P and Moody’s, the
Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the commitment fee, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the commitment fee. If there exists only one Reference
Rating, such Reference Rating will be used to determine the commitment fee.”
(m)Section 2.06 is amended and restated in its entirety to read as follows:
“SECTION 2.06. Adjustment of the Commitments; Borrower Sublimits.
(a)    Commitment Reduction. The Borrowers shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or, upon same day notice, from time to time to permanently reduce ratably in
part the unused portion of the Commitments; provided that each partial reduction
shall be in the aggregate amount

5

--------------------------------------------------------------------------------




of $5,000,000 or in an integral multiple of $1,000,000 in excess thereof;
provided, further, that the Commitments may not be reduced to an amount that is
less than the aggregate Stated Amount of outstanding Letters of Credit. Subject
to the foregoing, any reduction of the Commitments to an amount below
$700,000,000 shall also result in a reduction of the L/C Commitment Amount to
the extent of such deficit (with automatic reductions in the amount of each L/C
Fronting Bank Commitment ratably in proportion to the amount of such reduction
of the L/C Commitment Amount). Each such notice of termination or reduction
shall be irrevocable; provided, further, that, if, after giving effect to any
reduction of the Commitments, the Swing Line Sublimit or any Borrower Sublimit
exceeds the amount of the aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. Without limiting subsection
(b) below, any Commitment reduced or terminated pursuant to this subsection (a)
may not be reinstated.
(b)    Commitment Increase. (i) On any date prior to the Termination Date, but
no more than once in each calendar year, the Borrowers may increase the
aggregate amount of the Commitments by an amount not less than $50,000,000 and
up to an aggregate amount for all such increases not more than the sum of the
aggregate amount of the Commitments on the date of such request plus
$500,000,000 (any such increase, a “Commitment Increase”) by designating one or
more of the existing Lenders or one or more Affiliates thereof (each of which,
in its sole discretion, may determine whether and to what degree to participate
in such Commitment Increase) or one or more other Persons that at the time
agree, in the case of any existing Lender, to increase its Commitment (an
“Increasing Lender”) and, in the case of any other Person or an Affiliate of a
Lender (an “Additional Lender”), to become a party to this Agreement; provided
that (i) each Additional Lender shall be acceptable to the Administrative Agent,
and each Increasing Lender and each Additional Lender shall be acceptable to the
Fronting Banks and the Swing Line Lenders, (ii) the allocations of the
Commitment Increase among the Increasing Lenders shall be based on the ratio of
each Increasing Lender’s proposed Commitment amount after giving effect to such
Commitment Increase to the aggregate amount of all Increasing Lenders’ proposed
Commitment amounts after giving effect to such Commitment Increase, and (iii)
the amount of the Commitment of each Additional Lender shall not be less than
$5,000,000. The sum of the increases in the Commitments of the Increasing
Lenders pursuant to this subsection (b) plus the Commitments of the Additional
Lenders upon giving effect to the Commitment Increase shall not exceed the
amount of the Commitment Increase. The Borrowers shall provide prompt notice of
any proposed Commitment Increase pursuant to this Section 2.06(b) to the
Administrative Agent, which shall promptly provide a copy of such notice to the
Lenders and the Fronting Banks.
(ii)    Any Commitment Increase shall become effective upon (A) the receipt by
the Administrative Agent of an agreement in form and substance satisfactory to
the Administrative Agent signed by each Borrower, each Increasing Lender and
each Additional Lender, setting forth the new Commitment of each such Lender and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof binding upon
each Lender, (B) the funding by each Lender of the Advance(s) to be made by each
such Lender described in paragraph (iii) below, (C) receipt by the
Administrative

6

--------------------------------------------------------------------------------




Agent of a certificate (the statements contained in which shall be true) of an
Authorized Officer of each Borrower stating that both before and after giving
effect to such Commitment Increase (1) no Event of Default has occurred and is
continuing and (2) all representations and warranties made by such Borrower in
this Agreement are true and correct in all material respects and (D) receipt by
the Administrative Agent of a certificate of the Secretary or an Assistant
Secretary of FE and each other Borrower, if any, electing to increase its
Borrower Sublimit in connection with such Commitment Increase certifying, with
respect to itself, that attached thereto are true and correct copies of (1) the
resolutions of the Board of Directors (or appropriate committee thereof) of FE
and such other Borrower electing to increase its Borrower Sublimit in connection
with such Commitment Increase, approving, in the case of FE, such Commitment
Increase and, in the case of such other Borrower, such increase in its Borrower
Sublimit and (2) all governmental and regulatory authorizations and approvals
required to be obtained by FE and such other Borrower for such Commitment
Increase or increase in the applicable Borrower Sublimit, as the case may be.
(iii)    Upon the effective date of any Commitment Increase, the Borrowers shall
prepay the outstanding Pro-Rata Advances (if any) in full, and shall
simultaneously make new Pro-Rata Advances hereunder in an amount equal to such
prepayment, so that, after giving effect thereto, the Pro-Rata Advances are held
ratably by the Lenders in accordance with their respective Commitments (after
giving effect to such Commitment Increase). Prepayments made under this
paragraph (iii) shall not be subject to the notice requirements of Section 2.12.
(iv)    Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Pro-Rata
Advances on such date pursuant to paragraph (iii) above, all calculations and
payments of the commitment fee, Letter of Credit fees and interest on the
Advances shall take into account the actual Commitment of each Lender and the
principal amount outstanding of each Advance made by such Lender during the
relevant period of time.
(c)    Borrower Sublimit Increase. In connection with any Commitment Increase,
each Borrower may increase its Borrower Sublimit by an amount equal to its
Fraction (calculated as of the date hereof) of such Commitment Increase by
delivering a notice to the Administrative Agent requesting such increase.”
(n)Section 2.19(a) is amended by replacing the text “any anniversary of the date
of this Agreement (the “Anniversary Date”) but no later than 30 days prior to
such anniversary of the Closing Date” with the text “any anniversary of the
Amendment Effective Date (the “Anniversary Date”) but no later than 30 days
prior to such Anniversary Date”.
(o)The last sentence in Section 4.01(g) is amended and restated in its entirety
to read as follows:

7

--------------------------------------------------------------------------------




“Except as disclosed in such Borrower’s Disclosure Documents, there has been no
change, event or occurrence since December 31, 2011 that has had a Material
Adverse Effect with respect to such Borrower.”
(p)Section 8.01 is amended by replacing the first proviso appearing therein
beginning with the text “; provided, however, that no amendment” and ending with
the text “or (f) amend this Section 8.01 or the definition of ‘Majority
Lenders’;” with the following text:
“; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby (other than, in the case
of clause (a), (f) or (g) below, any Defaulting Lender), do any of the
following: (a) waive any of the conditions specified in Section 3.01 or 3.02,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) change any provision hereof in a manner that would
alter the pro rata sharing of payments or the pro rata reduction of Commitments
among the Lenders, (d) reduce the principal of, or interest (or rate of
interest) on, the Advances or any fees or other amounts payable hereunder,
(e) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (f) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, the aggregate undrawn amount of outstanding Letters of Credit or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (g) amend this Section 8.01 or the definition of
‘Majority Lenders’;”.
(q)Section 8.08(d) is amended by replacing the text “clauses (a) through (f) of
Section 8.01” appearing in the second paragraph with the text “clauses (a)
through (g) of Section 8.01”.
(r)The Credit Agreement and the other Loan Documents are amended by removing all
references therein to ATSI as a Borrower, and ATSI shall no longer be a Borrower
under the Loan Documents nor have any rights or obligations of a Borrower
thereunder, except for those obligations that expressly survive the repayment of
all amounts under the Loan Documents or termination of the Commitments. All
Notes issued by ATSI under the Credit Agreement shall be returned to FE for
cancellation.
Section 2. Conditions to Effectiveness of Credit Agreement Amendment. Section 1
of this amendment (the “Amendment”) shall be effective as of the date hereof
when and if (such date being the “Amendment Date”) the following conditions are
satisfied:
(a)The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in clause (iv)
below), in form and substance satisfactory to the Administrative Agent and with
one copy for each Swing Line Lender, each Fronting Bank and each Lender:
(i)    Counterparts of this Amendment, duly executed by each of the Borrowers,
the Swing Line Lenders, the Fronting Banks and the Lenders;

8

--------------------------------------------------------------------------------




(ii)    Certified copies of the resolutions of the Board of Directors of each
Borrower approving this Amendment, the Credit Agreement, as amended by this
Amendment, and the other Loan Documents, as amended by this Amendment, to which
it is, or is to be, a party and of all documents evidencing any other necessary
corporate action with respect to this Amendment, the Credit Agreement, as
amended by this Amendment, and such Loan Documents, as amended by this
Amendment;
(iii)    A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Amendment and each Loan Document, as amended by
this Amendment, to which such Borrower is, or is to become, a party and the
other documents to be delivered hereunder; (B) that attached thereto are true
and correct copies of the Organizational Documents of such Borrower, in each
case as in effect on such date, and (C) that attached thereto are true and
correct copies of all governmental and regulatory authorizations and approvals
(including such Borrower’s Approval) required for the due execution, delivery
and performance by such Borrower of this Amendment, the Credit Agreement, as
amended by this Amendment, and each other Loan Document, as amended by this
Amendment, to which such Borrower is, or is to become, a party;
(iv)    Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment Date
will be deemed to have been delivered under this clause (iv));
(v)    An opinion of Wendy E. Stark, Associate General Counsel of FE, counsel
for the Borrowers, substantially in the form of Exhibit A hereto;
(vi)    An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for
the Borrowers, substantially in the form of Exhibit B hereto;
(vii)    A favorable opinion of King & Spalding LLP, special New York counsel
for the Administrative Agent, substantially in the form of Exhibit C hereto; and
(viii)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may reasonably request, all in form and
substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(b)FE shall have paid all of the fees payable in accordance with the 2012
Amendment Fee Letter.
(c)All amounts payable by ATSI under the Credit Agreement, whether for
principal, interest, fees or otherwise, shall have been paid in full, and all
Letters of Credit issued for the account of ATSI shall have been terminated.

9

--------------------------------------------------------------------------------




(d)Each of the representations and warranties in Section 3 of this Amendment
shall be true and correct.
Section 3. Representations and Warranties. Each Borrower represents and warrants
that (i) the representations and warranties of such Borrower contained in
Section 4.01 of the Credit Agreement, as amended hereby (with each reference
therein to “this Agreement”, “hereunder”, “Loan Document” and words of like
import referring to the Credit Agreement being deemed to be a reference to this
Amendment and the Credit Agreement, as amended hereby), are true and correct on
and as of the date hereof as though made on and as of such date (other than, as
to any such representation or warranty that by its terms refers to a specific
date other than such date, in which case, such representation and warranty shall
be true and correct as of such specific date); and (ii) no event has occurred
and is continuing, or would result from the execution, delivery or performance
by such Borrower of this Amendment or the performance by such Borrower of the
Credit Agreement, as amended hereby, that constitutes an Event of Default or an
Unmatured Default with respect to such Borrower.
Section 4. Effect on the Loan Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of any right, power or remedy of any Lender, Swing Line
Lender or Fronting Bank or the Administrative Agent under the Credit Agreement
or any other Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document. Except as expressly set forth
herein, each of the Credit Agreement and the other Loan Documents is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall constitute a Loan Document and shall be
binding on the parties hereto and their respective successors and permitted
assigns under the Credit Agreement. Upon and after the execution of this
Amendment by each of the parties hereto, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.
Section 5.    Costs, Expenses and Taxes. Each Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, each Fronting Bank and each Swing Line Lender in connection with the
preparation, execution, delivery and syndication administration of this
Amendment and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out‑of‑pocket expenses of counsel for the
Administrative Agent, the Fronting Banks and the Swing Line Lenders with respect
thereto and with respect to advising the Administrative Agent, the Fronting
Banks and each Swing Line Lender as to their rights and responsibilities under
this Amendment. Each Borrower further agrees to pay on demand all reasonable
out-of-pocket costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses of counsel), incurred by the Administrative
Agent, the Fronting Banks, the Swing Line Lenders and the Lenders in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Amendment and the other documents to be delivered hereunder,
including, without limitation, counsel fees and expenses in connection with the
enforcement of rights under this Section.

10

--------------------------------------------------------------------------------




Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
Section 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
If you agree to the foregoing, please evidence such agreement by (i) executing
and returning one counterpart of this Amendment by facsimile or e-mail to
Meredith Grizzle (fax no. 212-556-2222; e-mail mgrizzle@kslaw.com) and (ii)
executing and returning five original counterparts to this Amendment by
overnight mail to King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036, Attention: Meredith Grizzle.
[Remainder of page intentionally left blank.]





11

--------------------------------------------------------------------------------

S-1

Very truly yours,


FIRSTENERGY CORP.
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY
METROPOLITAN EDISON COMPANY
OHIO EDISON COMPANY
PENNSYLVANIA POWER COMPANY
THE TOLEDO EDISON COMPANY
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
MONONGAHELA POWER COMPANY
PENNSYLVANIA ELECTRIC COMPANY
THE POTOMAC EDISON COMPANY
WEST PENN POWER COMPANY




By /s/ Steven R. Staub        
Steven R. Staub
Assistant Treasurer






JERSEY CENTRAL POWER & LIGHT COMPANY




By /s/ Randy Scilla        
Randy Scilla
Treasurer

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
12


--------------------------------------------------------------------------------

S-2

The undersigned hereby agree to the foregoing:




THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent, as a Lender, as a
Fronting Bank and as a Swing Line Lender






By /s/ Andrew N. Taylor    
Name: Andrew N. Taylor
Title: Vice President







Amendment to FirstEnergy Corp. Credit Agreement Signature Page
13


--------------------------------------------------------------------------------

S-__

JPMORGAN CHASE BANK, N.A., as a Lender and as a Fronting Bank






By /s/ Peter Christensen    
Name: Peter Christensen
Title: Vice President



Amendment to FirstEnergy Corp. Credit Agreement Signature Page
14


--------------------------------------------------------------------------------

S-__

BARCLAYS BANK PLC, as a Lender, as a Fronting Bank and as a Swing Line Lender






By /s/ Alicia Borys    
Name: Alicia Borys
Title: Vice President



Amendment to FirstEnergy Corp. Credit Agreement Signature Page
15


--------------------------------------------------------------------------------

S-__

BANK OF AMERICA, N.A., as a Lender and as a Fronting Bank






By /s/ Michael Mason        
Name: Michael Mason
Title: Director

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
16


--------------------------------------------------------------------------------

S-__

CITIBANK, N.A., as a Lender






By /s/ Scott McMutry    
Name: Scott McMutry
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
17


--------------------------------------------------------------------------------

S-__

KEYBANK NATIONAL ASSOCIATION, as a Lender






By /s/ Sherrie I. Manson    
Name: Sherrie I. Mason
Title: Senior Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
18


--------------------------------------------------------------------------------

S-__

THE BANK OF NOVA SCOTIA, as a Lender






By /s/ Thane Rattew    
Name: Thane Rattew
Title: Execution Head

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
19


--------------------------------------------------------------------------------

S-__

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as a Fronting bank






By /s/ Mary Ceseo    
Name: Mary Ceseo
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
20


--------------------------------------------------------------------------------

S-__

UNION BANK, N.A, as a Lender






By /s/ Jeff Fesenmaier    
Name: Jeff Fesenmaier
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
21


--------------------------------------------------------------------------------

S-__

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender






By /s/ Fredrick W. Price    
Name: Fredrick W. Price
Title: Managing Director

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
22


--------------------------------------------------------------------------------

S-__

MORGAN STANLEY BANK, N.A., as a Lender






By /s/ Michael King        
Name: Michael King
Title: Authorized Signatory

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
23


--------------------------------------------------------------------------------

S-__

BNP PARIBAS, as a Lender






By /s/ Francis J. Delaney    
Name: Francis J. Delaney
Title: Managing Director




By /s/ Pasquale A. Perraglia IV    
Name: Pasquale A. Perraglia IV
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
24


--------------------------------------------------------------------------------

S-__

CREDIT SUISSE AG, as a Lender






By /s/ Doreen Barr    
Name: Doreen Barr
Title: Director




By /s/ Alex Verdone    
Name: Alex Verdone
Title: Associate

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
25


--------------------------------------------------------------------------------

S-__

ROYAL BANK OF CANADA, as a Lender






By /s/ Kyle E. Hoffman    
Name: Kyle E. Hoffman
Title: Authorized Signatory

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
26


--------------------------------------------------------------------------------

S-__

UBS AG, STAMFORD BRANCH, as a Lender






By /s/ Irja R. Otsa    
Name: Irja R. Otsa
Title: Associate Director




By /s/ Mary E. Evans    
Name: Mary E. Evans
Title: Associate Director

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
27


--------------------------------------------------------------------------------

S-__

MIZUHO CORPORATE BANK, LTD., as a Lender






By /s/ Leon Mo    
Name: Leon Mo
Title: Authorized Signatory

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
28


--------------------------------------------------------------------------------

S-__

PNC BANK, NATIONAL ASSOCIATION, as a Lender






By /s/ Christian S. Brown    
Name: Christian S. Brown
Title: Senior Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
29


--------------------------------------------------------------------------------

S-__

SUMITOMO MITSUI BANKING CORP., as a Lender






By /s/ Shuji Yabe        
Name: Shuji Yabe
Title: Managing Director

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
30


--------------------------------------------------------------------------------

S-__

U.S. BANK, N.A., as a Lender






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
31


--------------------------------------------------------------------------------

S-__

THE BANK OF NEW YORK MELLON, as a Lender






By /s/ Richard K. Fronapfel, Jr.    
Name: Richard K. Fronapfel, Jr.
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
32


--------------------------------------------------------------------------------

S-__

COBANK, ACB, as a Lender






By /s/ Josh Batchelder    
Name: Josh Batchelder
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
33


--------------------------------------------------------------------------------

S-__

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as a Lender






By /s/ Nietzsche Rodricks    
Name: Nietzsche Rodricks
Title: Executive Director




By /s/ Paul Rodriguez        
Name: Paul Rodriguez
Title: Vice President

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
34


--------------------------------------------------------------------------------

S-__

CIBC INC., as a Lender






By /s/ Robert Casey        
Name: Robert Casey
Title: CIBC Inc.
Authorized Signatory




By /s/ Eoin Roche        
Name: Eoin Roche
Title: CIBC Inc.
Authorized Signatory

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
35


--------------------------------------------------------------------------------

S-__

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender






By /s/ Darrell Stanley    
Name: Darrell Stanley
Title: Managing Director




By /s/ Sharanda Manne        
Name: Sharanda Manne
Title: Managing Director

Amendment to FirstEnergy Corp. Credit Agreement Signature Page
36


--------------------------------------------------------------------------------

S-__

THE HUNTINGTON NATIONAL BANK, as a Lender






By /s/ Brian H. Gallagher    
Name: Brian H. Gallagher
Title: Senior Vice President







Amendment to FirstEnergy Corp. Credit Agreement Signature Page
37


--------------------------------------------------------------------------------



EXHIBIT A
Form of Opinion of Wendy E. Stark, Associate General Counsel of FE




[LETTERHEAD OF FIRSTENERGY CORP.]
May 8, 2012

To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto


Re:        Amendment to Credit Agreement, dated as of May 8, 2012

Ladies and Gentlemen:
I am Associate General Counsel for FirstEnergy Service Company and have acted as
counsel to FirstEnergy Corp. (“FE”) and FE’s subsidiaries, The Cleveland
Electric Illuminating Company, an Ohio corporation (“CEI”), Metropolitan Edison
Company, a Pennsylvania corporation (“Met-Ed”), Ohio Edison Company, an Ohio
corporation (“OE”), Pennsylvania Power Company, a Pennsylvania corporation
(“Penn”), The Toledo Edison Company, an Ohio corporation (“TE”), American
Transmission Systems, Incorporated, an Ohio corporation (“ATSI”), Monongahela
Power Company, an Ohio corporation (“MP”), Pennsylvania Electric Company, a
Pennsylvania corporation (“Penelec”) and West Penn Power Company, a Pennsylvania
corporation (“West-Penn”, and together with FE, CEI, Met-Ed, OE, Penn, TE, ATSI,
MP and Penelec, the “Specified Borrowers” and each a “Specified Borrower”), in
connection with the execution and delivery of the Amendment, dated as of May 8,
2012 (the “Amendment”), to the Credit Agreement, dated as of June 17, 2011 (the
“Original Credit Agreement”, and as amended by the Amendment, the “Credit
Agreement”), among the Specified Borrowers, Jersey Central Power & Light Company
(“JCP&L”), The Potomac Edison Company (“PE”), the banks party thereto, The Royal
Bank of Scotland plc, as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto and the swing line lenders party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings assigned to them in the Credit Agreement. This letter is
being furnished to you pursuant to Section 2(a)(v) of the Amendment. The
Amendment and the Credit Agreement are sometimes referred to in this letter
collectively as the “Loan Documents” and each individually as a “Loan Document”.
For purposes of this letter, I, or persons under my supervision or control, have
reviewed executed originals or copies of executed originals of the Amendment and
the Original Credit Agreement. I, or persons under my supervision or control,
have also reviewed originals or copies of the Approvals and such corporate
records and other documents and matters and have made such investigation of fact
and law as I, or persons under my supervision or control have considered
relevant or necessary as a basis for this letter. In such review, we have
assumed the accuracy and completeness of all agreements, documents, records,
certificates and other materials submitted to us, the conformity with the
originals of all such materials submitted to us as copies (whether or not
certified and including facsimiles), the authenticity of the originals of such
materials and all materials

1

--------------------------------------------------------------------------------



submitted to us as originals, the genuineness of all signatures (other than
those on behalf of the Specified Borrowers) and the legal capacity of all
natural persons.
I have also assumed (a) the due organization, valid existence and good standing
under the laws of its jurisdiction of incorporation of each party (other than
the Specified Borrowers) to each Loan Document, (b) the legal capacity of
natural persons, (c) the corporate or other power and due authorization of each
Person (other than the Specified Borrowers) not a natural person to execute,
deliver and perform its obligations under each Loan Document to which it is a
party, (d) the due execution, delivery and performance of each Loan Document by
each party thereto (other than the Specified Borrowers), and (e) that each Loan
Document constitutes the valid and binding obligation of each party thereto,
enforceable against such party in accordance with its terms. As to various
questions of fact relevant to this letter, I have relied, without independent
investigation, upon certificates of public officials, certificates of officers
of the Specified Borrowers and representations and warranties of the Specified
Borrowers contained in the Credit Agreement.
I am a member of the Bars of the State of Ohio and the Commonwealth of
Pennsylvania, and, for purposes of this letter, I do not hold myself out as an
expert on the laws of any jurisdiction other than the laws of the State of Ohio
and the Commonwealth of Pennsylvania. I express no opinion herein as to the
application or effect of the laws of any jurisdiction other than the laws of the
State of Ohio or the Commonwealth of Pennsylvania. The phrase “any applicable
law of the State of Ohio or the Commonwealth of Pennsylvania” and similar
phrases refers to, in my experience, the laws of the State of Ohio or the
Commonwealth of Pennsylvania generally applicable to transactions of the type
contemplated under each Loan Document, and specifically excludes (i) laws of any
counties, cities, towns, municipalities and special political subdivisions and
any agencies thereof; (ii) zoning, land use, building and construction laws; and
(iii) any environmental, labor, tax, pension, employee benefit, antiterrorism,
money laundering, insurance, antitrust, securities or intellectual property
laws.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, I am of the opinion that:
1.Each Specified Borrower is a corporation existing and in good standing under
the laws of the jurisdiction of its incorporation, is qualified to do business
as a foreign corporation in and is in good standing under the laws of each other
state in which the ownership of its properties or the conduct of its business
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and has all corporate powers to carry
on its business as now conducted and to maintain and operate its property and
business.
2.No Governmental Action is or will be required under applicable laws of the
State of Ohio or the Commonwealth of Pennsylvania for (a) the execution or
delivery by any Specified Borrower of the Amendment or the performance by any
Specified Borrower of its obligations under the Loan Documents or (b) the
consummation by any Specified Borrower of any transaction contemplated by the
Loan Documents, other than (1) the CEI PUCO Order, the OE PUCO Order and the TE
PUCO Order, which are in full force and effect as of the date hereof, (2) such
Governmental Action as may be required as a condition to the exercise by any
Specified Borrower of its rights under Section 2.06(b) or Section 2.07 of the
Credit Agreement and (3) such Governmental

2

--------------------------------------------------------------------------------



Action as may be required after the date hereof in connection with the
performance by the Specified Borrowers of the general covenants set forth in
Sections 5.01(a) and (b) of the Credit Agreement.
3.Neither the execution or delivery by each Specified Borrower of the Amendment,
nor the performance by such Specified Borrower of its obligations under the Loan
Documents, the consummation by such Specified Borrower of the transactions
contemplated by any such Loan Document, and compliance by such Specified
Borrower with the provisions thereof, will result in (i) a breach or default of
any of the provisions of the Organizational Documents of such Specified
Borrower, (ii) a breach or default of the CEI PUCO Order, the OE PUCO Order or
the TE PUCO Order, (iii) a breach or default of any applicable law of the State
of Ohio or the Commonwealth of Pennsylvania, (iv) a breach or default of any
indenture, mortgage, lease or any other agreement or instrument to which any
Specified Borrower is a party or by which any of its property is bound, or (v)
the creation or imposition of any Lien upon any property of such Specified
Borrower, except in the case of each of (iii), (iv) and (v) to the extent such
breach or default, or creation or imposition of any such Lien, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to such Specified Borrower.
4.Neither the execution or delivery by JCP&L or PE of the Amendment, nor the
performance by JCP&L or PE of its obligations under such Loan Documents to which
it is a party, the consummation by JCP&L or PE of the transactions contemplated
by any such Loan Document, and compliance by JCP&L or PE with the provisions
thereof, will result in (i) a breach or default of any indenture, mortgage,
lease or any other agreement or instrument to which JCP&L or PE is a party or by
which any of its property is bound or (ii) the creation or imposition of any
Lien upon any property of JCP&L or PE, except in the case of each of (i) and
(ii) to the extent such breach or default, or creation or imposition of any such
Lien, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect with respect to JCP&L or PE.
5.The execution and delivery by each Specified Borrower of the Amendment and
performance by such Specified Borrower of each of the Loan Documents to which it
is a party are within its corporate powers, have been duly authorized by all
necessary corporate action on the part of such Specified Borrower and do not,
and will not, require the consent or approval of such Specified Borrower’s
shareholders, other than such consents and approvals as have been obtained,
given or accomplished.
6.The Amendment delivered on the date hereof by any Specified Borrower has been
executed and delivered by each Specified Borrower.
Except as disclosed in any Borrower’s Disclosure Documents, there is no pending
or, to the best of my knowledge, threatened action or proceeding affecting
directly such Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that would reasonably be expected to have a material
adverse effect on such Borrower’s ability to perform its obligations under the
Loan Documents to which it is a party.
The opinions set forth herein are qualified in their entirety and subject to the
following:

3

--------------------------------------------------------------------------------



A.No examination has been made of, and no opinion is expressed as to the effect
of, any zoning ordinance or permit pertaining to the authority of the Borrowers
to operate their properties or conduct their businesses.
B.I also express no opinion with respect to the following:
(i)    the financial condition or solvency of any Borrower;
(ii)    the compliance of the Credit Agreement or any other Loan Document or the
transactions contemplated thereby with, or the effect of any of the foregoing
with respect to, Federal and state securities laws, rules and regulations;
(iii)    the compliance of the transactions contemplated by the Loan Documents
with any regulations or governmental requirements applicable to any Person other
than the Borrowers; and
(iv)    the financial ability of the Borrowers or the ability (financial or
otherwise) of any other Person to meet their respective obligations under the
Loan Documents.
C.This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and I undertake no, and hereby disclaim
any, obligation to advise you of any change in any matter set forth herein,
whether based on a change in the law, a change in any fact relating to the
Borrowers or any other Person, or any other circumstance occurring after the
date hereof.
D.I have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
letter.
E.This letter is limited to the matters expressly set forth herein and no
opinions are to be inferred or may be implied beyond the opinions expressly set
forth herein.
F.This letter is solely for the benefit of the addressees hereof in connection
with the transactions contemplated by the Loan Documents and may not be relied
on by the addressees hereof for any other purpose or furnished or quoted to or
relied on by any other Person (other than the permitted successors and assigns
of such addressees under the Credit Agreement) for any purpose without my prior
written consent; provided, however, a copy of this opinion may be provided to
(i) counsel for the addressees hereof, (ii) your auditors and (iii) regulatory
agencies having jurisdiction over you.
Respectfully submitted,



Wendy E. Stark
Associate General Counsel

4

--------------------------------------------------------------------------------



EXHIBIT B
Form of Opinion of Akin Gump Strauss Hauer & Feld LLP






May 8, 2012




To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto


Re:    Amendment to Credit Agreement, dated as of May 8, 2012
Ladies and Gentlemen:


We have acted as special New York counsel to FirstEnergy Corp., an Ohio
corporation (“FE”), and its subsidiaries, The Cleveland Electric Illuminating
Company, an Ohio corporation (“CEI”), Metropolitan Edison Company, a
Pennsylvania corporation (“Met-Ed”), Ohio Edison Company, an Ohio corporation
(“OE”), Pennsylvania Power Company, a Pennsylvania corporation (“Penn”), The
Toledo Edison Company, an Ohio corporation (“TE”), American Transmission
Systems, Incorporated, an Ohio corporation (“ATSI”), Jersey Central Power &
Light Company, a New Jersey corporation (“JCP&L”), Monongahela Power Company, an
Ohio corporation (“MP”), Pennsylvania Electric Company, a Pennsylvania
corporation (“Penelec”), The Potomac Edison Company, a Maryland and Virginia
corporation (“PE”) and West Penn Power Company, a Pennsylvania corporation
(together with FE, CEI, Met-Ed, OE, Penn, TE, ATSI, JCP&L, MP, Penelec and PE,
the “Borrowers” and each a “Borrower”), in connection with the execution and
delivery of the Amendment, dated as of May 8, 2012 (the “Amendment”), to the
Credit Agreement, dated as of June 17, 2011 (the “Original Credit Agreement”,
and as amended by the Amendment, the “Credit Agreement”), among the Borrowers,
the banks party thereto, The Royal Bank of Scotland plc, as Administrative Agent
for the Lenders thereunder, the fronting banks party thereto and the swing line
lenders party thereto. Capitalized terms used but not defined in this letter
have the meanings assigned to them in the Credit Agreement. This letter is being
furnished to you at the request of the Borrowers pursuant to Section 2(a)(vi) of
the Amendment. The Amendment and the Credit Agreement are sometimes referred to
in this letter collectively as the “Loan Documents” and each individually as a
“Loan Document”.
In connection with this letter, we have reviewed executed originals or copies of
executed originals of the Amendment and the Original Credit Agreement. We have
also reviewed copies of the Regulatory Orders (defined below) and originals or
certified copies of such corporate records of each Borrower and other
certificates and documents of officials of each Borrower and certain of their
affiliates, public officials and others as we have deemed appropriate for
purposes of this letter, and relied upon them to the extent we deem appropriate.
As to various questions of fact relevant to this letter, we have relied, without
independent investigation, upon certificates of public officials, certificates
of officers of each Borrower, and representations and warranties of each
Borrower contained in the Loan Documents. In addition, we have made no inquiry
of any Borrower or any

1

--------------------------------------------------------------------------------



other Person (including Governmental Authorities) regarding any judgments,
orders, decrees, franchises, licenses, certificates, registrations, permits or
other public records or agreements to which any Borrower is a party other than
those described herein, and our knowledge of any such matters is accordingly
limited.
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. We have also assumed (i) the due organization, valid existence and good
standing under the laws of its jurisdiction of incorporation of each party to
each Loan Document, (ii) the legal capacity of natural persons, (iii) the
corporate or other power and due authorization of each Person not a natural
person to execute, deliver and perform its obligations under each Loan Document
to which it is a party, (iv) the due execution and delivery of each Loan
Document by all parties thereto, (v) that each Loan Document constitutes the
valid and binding obligation of each party thereto (other than the Borrowers),
enforceable against such party in accordance with its terms, (vi) that the
execution, delivery and performance by each party to the Loan Documents do not,
and will not, require the consent or approval of its shareholders, other than
such consents and approvals as have been duly obtained, given or accomplished
and are in full force and effect and will not result in (a) a breach or
violation of, or conflict with, any of the provisions of its Organizational
Documents or (b) a breach of or default under, or conflict with, any of the
provisions of any indenture, mortgage, lease or other agreement or instrument to
which it is a party or (c) a breach or violation of, or conflict with, any law
(other than, in the case of any Borrower, any Included Law (as defined herein))
or any order, rule, regulation or determination of any Governmental Authority
applicable to it (other than, in the case of any Borrower, its Regulatory
Order), (vii) that all required Governmental Action (other than, in the case of
any Borrower, under any Included Law) for the execution and delivery by each
party to any Loan Document, the performance by it of its obligations thereunder
or the consummation by it of any transaction contemplated thereby have been
obtained or taken and (viii) that the Approvals (other than the Met-Ed FERC
Order, the Penn FERC Order, the JCP&L FERC Order, the MP FERC Order, the Penelec
FERC Order, the PE FERC Order and the West-Penn FERC Order (collectively, the
“Regulatory Orders”)) are in full force and effect. We also note that, under
their applicable Regulatory Orders as currently in effect, certain Borrowers may
not borrow up to their respective full Borrower Sublimits. Accordingly, we have
assumed that Borrowings by any Borrower shall not at any time exceed amounts
authorized by its Regulatory Order as then in effect.
In addition, we have also assumed that other than the Amendment, there are no
documents or agreements (whether oral or written) between the parties which in
any way supplement, modify, amend, alter, conflict with, terminate, or revoke
the terms of the Original Credit Agreement. We have also assumed that the terms
of the Original Credit Agreement remain in full force and effect (except as
amended pursuant to the Amendment) and that no course of dealing or other acts
or omissions by the parties to the Original Credit Agreement have occurred that
would impair in any respect the enforceability of the Original Credit Agreement
in accordance with its terms.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:

2

--------------------------------------------------------------------------------



1.
No Governmental Action is or will be required under any Included Law for the due
execution and delivery by each Borrower of the Amendment or the performance by
it of its obligations under each Loan Document to which it is a party, other
than (i) the Regulatory Orders, each of which is in full force and effect as of
the date hereof, and (ii) such Governmental Action as may be required after the
date hereof in connection with the performance by such Borrower of the general
covenants set forth in Sections 5.01(a) and (b) of the Credit Agreement.

2.
The execution and delivery by each Borrower of the Amendment does not, and the
performance by such Borrower of its obligations under each Loan Document to
which it is a party will not, result in a breach or violation of any Included
Law or any of the Regulatory Orders.

3.
Each of the Amendment and the Credit Agreement constitutes a valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms.

The opinions set forth herein are qualified in their entirety and subject to the
following:
A.    We express no opinion as to the Laws (as defined below) of any
jurisdiction other than the Included Laws. We have made no special investigation
or review of any published constitutions, treaties, laws, rules or regulations
or judicial or administrative decisions (“Laws”), other than a review of (i) the
Laws of the State of New York, and (ii) the Federal Laws of the United States of
America. For purposes of this letter, the term “Included Laws” means the items
described in clauses (i) and (ii) of the preceding sentence that are, in our
experience, normally applicable to transactions of the type contemplated by the
Loan Documents. The term Included Laws specifically excludes (i) Laws of any
counties, cities, towns, municipalities and special political subdivisions and
any agencies thereof; (ii) zoning, land use, building and construction Laws;
(iii) Federal Reserve Board margin regulations; and (iv) any environmental,
labor, tax, pension, employee benefit, antiterrorism, money laundering,
insurance, antitrust, securities or intellectual property Laws.
B.    When used in this letter, the phrases “known to us”, “to our knowledge”
and similar phrases (i) mean the conscious awareness of facts or other
information by (a) the lawyer in our firm who signed this letter, (b) any lawyer
in our firm actively involved in negotiating and preparing the Loan Documents
and (c) solely as to information relevant to a particular opinion, issue or
confirmation regarding a particular factual matter, any lawyer in our firm who
is primarily responsible for providing the response concerning that particular
opinion, issue or confirmation and (ii) do not require or imply (a) any
examination of this firm’s, such lawyer’s or any other Person’s files, (b) that
any inquiry be made of the client, any lawyer (other than the lawyers described
above), or any other Person or (c) any review or examination of any agreements,
documents, certificates, instruments or other papers (including, but not limited
to, the exhibits and schedules to the Loan Documents and the various papers
referred to in or contemplated by the Loan Documents and the respective exhibits
and schedules thereto) other than the Loan Documents.
C.    The matters expressed in this letter are subject to and qualified and
limited by (i)

3

--------------------------------------------------------------------------------



applicable bankruptcy, insolvency, fraudulent transfer and conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally from time to time in effect; (ii) general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity); (iii) principles of commercial reasonableness and unconscionability and
an implied covenant of good faith and fair dealing; (iv) the power of the courts
to award damages in lieu of equitable remedies; and (v) securities Laws and
public policy underlying such Laws with respect to rights to indemnification and
contribution. Although it appears that the requirements of Section 5-1401 of the
New York General Obligations Law have been met, we express no opinion on whether
the choice of law provision in Section 7 of the Amendment or Section 8.09 of the
Credit Agreement would raise any issues under the United States constitution or
in equity that would affect whether courts in New York would enforce the choice
of New York law to govern the Amendment or the Credit Agreement. We have also
assumed that the choice of law of the State of New York as the governing law of
the Amendment and the Credit Agreement would not result in a violation of an
important public policy of another state having greater contacts with the
transactions contemplated by the Loan Documents than the State of New York.
D.    This letter and the matters addressed herein are as of the date hereof or
such earlier date as is specified herein, and we undertake no, and hereby
disclaim any, obligation to advise you of any change in any matter set forth
herein, whether based on a change in the law, a change in any fact relating to
any Borrower or any other Person, or any other circumstance occurring after the
date hereof. This letter is limited to the matters expressly stated herein and
no opinions are to be inferred or may be implied beyond the opinions expressly
set forth herein.
E.    We have assumed that no fraud, dishonesty, forgery, coercion, duress or
breach of fiduciary duty exists with respect to any of the matters relevant to
this letter.
F.    We express no opinion as to (i) the compliance of the transactions
contemplated by the Loan Documents with any Laws applicable to any Person other
than the Borrowers; (ii) the financial condition or solvency of any Borrower;
(iii) the ability (financial or otherwise) of any Borrower or any other Person
to meet its obligations under the Loan Documents; (iv) the compliance of the
Loan Documents or the transactions contemplated thereby with, or the effect on
any of the opinions expressed herein of, the antifraud provisions of Federal and
state securities Laws; (v) the conformity of the Loan Document to any term sheet
or commitment letter; or (vi) any provision of any Loan Document which would, to
the extent not permitted by applicable Law, restrict, waive access to or vary
legal or equitable remedies or defenses (including, but not limited to, a right
to notice of and hearing on matters relating to prejudgment remedies, service of
process, proper jurisdiction and venue, forum non conveniens and the right to
trial by jury) or the right to collect damages (including, but not limited to,
actual, consequential, special, indirect, incidental, exemplary and punitive
damages).
G.    For purposes of this letter, the phrase “transactions of the type
contemplated by the Loan Documents” and similar phrases mean (i) the making of
Advances and the issuance of Letters of Credit by the banks party to the Credit
Agreement and (ii) the performance by the Borrowers of their respective
obligations under the Loan Documents.

4

--------------------------------------------------------------------------------



H.    This letter is solely for your benefit, and no other Person (other than
your permitted successors and assigns under the Credit Agreement) shall be
entitled to rely upon this letter. Without our prior written consent, this
letter may not be quoted in whole or in part or otherwise referred to in any
document and may not be furnished or otherwise disclosed to or used by any other
Person, provided, however, a copy of this opinion may be provided to (i) counsel
for the addressees hereof, (ii) your auditors and (iii) regulatory agencies
having jurisdiction over you.
Very truly yours,






AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.









5

--------------------------------------------------------------------------------



EXHIBIT C
Form of Opinion of
Special New York Counsel to the Administrative Agent






May 8, 2012
The Royal Bank of Scotland plc, as administrative agent, the fronting banks, the
swing line lenders and the lenders party to the Credit Agreement referred to
below
Re:    FirstEnergy Corp., The Cleveland Electric Illuminating Company,
Metropolitan     Edison Company, Ohio Edison Company, Pennsylvania Power
Company, The     Toledo Edison Company, Jersey Central Power & Light Company,
    Monongahela Power Company, Pennsylvania Electric Company, The Potomac
    Edison Company and West Penn Power Company
Ladies and Gentlemen:
We have acted as special New York counsel to The Royal Bank of Scotland plc,
individually and as administrative agent (the “Administrative Agent”), in
connection with the preparation, execution and delivery of the Amendment, dated
as of May 8, 2012 (the “Amendment”), to the Credit Agreement, dated as of June
17, 2011 (the “Original Credit Agreement”, and as amended by the Amendment, the
“Credit Agreement”), among FirstEnergy Corp., an Ohio corporation, The Cleveland
Electric Illuminating Company, an Ohio corporation, Metropolitan Edison Company,
a Pennsylvania corporation, Ohio Edison Company, an Ohio corporation,
Pennsylvania Power Company, a Pennsylvania corporation, The Toledo Edison
Company, an Ohio corporation, American Transmission Systems, Incorporated, a an
Ohio corporation, Jersey Central Power & Light Company, a New Jersey
corporation, Monongahela Power Company, an Ohio corporation, Pennsylvania
Electric Company, a Pennsylvania corporation, The Potomac Edison Company, a
Maryland and Virginia corporation and West Penn Power Company, a Pennsylvania
corporation, The Royal Bank of Scotland plc, as Administrative Agent for the
Lenders thereunder, the fronting banks party thereto, the swing line lenders
party thereto and the Lenders party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined. This
opinion letter is being delivered pursuant to Section 2(a)(vii) of the
Amendment.
In that connection, we have examined (i) counterparts of the Amendment and the
Original Credit Agreement (collectively, the “Opinion Documents”), each executed
by the Borrowers, ATSI, the Lenders, the Swing Line Lenders, the Administrative
Agent and the Fronting Banks, and (ii)

1

--------------------------------------------------------------------------------



the other documents furnished to the Administrative Agent pursuant to Section
2(a) of the Amendment, including (without limitation) the opinions of (i) Wendy
E. Stark, Associate General Counsel of FE, counsel to the Borrowers, (ii) DLA
Piper LLP (US), special counsel to PE, (iii) Hunton & Williams LLP, special
counsel to PE, (iv) Morgan, Lewis & Bockius LLP, special counsel to JCP&L, and
(v) Akin Gump Strauss Hauer & Feld LLP, special counsel to the Borrowers
(collectively, the “Borrowers’ Counsel Opinions”).
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Lenders, the Swing Line Lenders, the
Fronting Banks and the Administrative Agent has duly executed and delivered,
with all necessary power and authority (corporate and otherwise), each Opinion
Document to which such Person is stated to be a party. We have further assumed
that you have evaluated, and are satisfied with, the creditworthiness of the
Borrowers and the business and financial terms evidenced by the Loan Documents.
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Borrowers’ Counsel
Opinions and have assumed without independent investigation the correctness of
the matters set forth therein, our opinions expressed below being subject to the
assumptions, qualifications and limitations set forth in the Borrowers’ Counsel
Opinions. As to matters of fact, we have relied solely upon the documents we
have examined. We note that we do not represent the Borrowers, and accordingly,
are not privy to the nature or character of their business. Accordingly, we have
assumed that the Borrowers are subject only to statutes, rules, regulations,
judgments, orders and other requirements of law generally applicable to
corporations doing business in the State of New York.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
(i)
Each of the Amendment and the Credit Agreement is the legal, valid and binding
obligation of each Borrower enforceable against such Borrower in accordance with
its terms.

(ii)
While we have not independently considered the matters covered by the Borrowers’
Counsel Opinions to the extent necessary to enable us to express the conclusions
stated therein, each of the Borrowers’ Counsel Opinions and the other documents
furnished to the Administrative Agent pursuant to Section 2(a) of the Amendment
are substantially responsive to the corresponding requirements set forth in
Section 2(a) of the Amendment pursuant to which the same have been delivered.

Our opinions are subject to the following qualifications:

2

--------------------------------------------------------------------------------



(a)
Our opinion in paragraph (i) above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally.

(b)
Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

(c)
We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.

(d)
We express no opinion herein as to (i) Section 8.06 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.

(e)
Our opinion in paragraph (i) is limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Credit Agreement may be sought that limits the rates of interest legally
chargeable or collectible.

(f)
In connection with any provision of the Credit Agreement whereby any Borrower
submits to the jurisdiction of any court of competent jurisdiction, we note the
limitations of 28 U.S.C. §§1331 and 1332 on Federal court of jurisdiction.

This opinion letter speaks only as of the date hereof, and we expressly disclaim
any responsibility to advise you of any development or circumstance, including
changes of law or fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Credit Agreement, is solely for the benefit of the
addressees hereof and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the Credit Agreement as if
this opinion letter were addressed and delivered to such Person on the date
hereof. Any such reliance must be actual and reasonable under the circumstances
existing at the time such Person becomes a Lender, taking into account any
changes in law or facts and any other developments known to or

3

--------------------------------------------------------------------------------



reasonably knowable by such Person at such time.


Very truly yours,




MEO:kty:mg



4